EXHIBIT 21.1 Subsidiaries of Registrant Subsidiary Jurisdiction of Organization American VitalCare, LLC State of California RehabCare Group East, Inc. State of Delaware RehabCare Group Management Services, Inc. State of Delaware RehabCare Group of California, LLC State of Delaware RehabCare Group of Texas, LLC State of Texas Salt Lake Physical Therapy Associates, Inc. State of Utah RehabCare Hospital Holdings, LLC State of Delaware West Gables Rehabilitation Hospital, LLC State of Delaware Clear Lake Rehabilitation Hospital, LLC State of Delaware Lafayette Specialty Hospital, LLC State of Delaware Tulsa Specialty Hospital, LLC State of Delaware Louisiana Specialty Hospital, LLC State of Delaware RehabCare Group of Arlington, L.P. State of Texas RehabCare Group of Amarillo, L.P. State of Texas RehabCare Group of Midland, L.P. State of Texas Cannon & Associates, LLC State of Delaware Symphony Health Services, LLC State of Delaware VTA Management Services, LLC State of Delaware VTA Staffing Services, LLC State of Delaware Northland LTACH, LLC State of Delaware CTRH, LLC State of Delaware Central Texas Specialty Hospital, LLC State of Delaware St. Luke’s Rehabilitation Hospital, LLC State of Delaware The Specialty Hospital, LLC State of Georgia Greater Peoria Specialty Hospital, LLC State of Delaware Dallas LTACH, LLC State of Delaware Triumph Healthcare Holdings, Inc. State of Delaware Triumph Healthcare Third Holdings, LLC State of Delaware Triumph Healthcare Second Holdings, LLC State of Delaware New Triumph Healthcare, LLP State of Texas New Triumph Healthcare of Texas, LLC State of Texas New Triumph Healthcare, Inc. State of Delaware Triumph Hospital of North Houston, L.P. State of Texas Triumph Hospital of East Houston, L.P. State of Texas Triumph Medical Plaza, L.P. State of Texas Triumph Southwest, L.P. State of Texas Triumph Hospital Medical Center, L.P. State of Texas SCCI Health Services Corporation State of Delaware SCCI Hospitals of America, Inc. State of Delaware SCCI Hospital Ventures, Inc. State of Delaware SCCI Hospital – El Paso, Inc. State of Delaware SCCI Hospital – Mansfield, Inc. State of Delaware SCCI Hospital – Easton, Inc. State of Delaware 1
